COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:             01-14-00064-CR
Style:                    Shamoon Ahmad
                          v The State of Texas
Date motion filed*:       June 23, 2014
Type of motion:           Motion for extension of time
Party filing motion:      Appellant
Document to be filed:     Appellant’s response to Anders brief

If motion to extend time:
       Original due date:                  July 2, 2014
       Number of extensions granted:           0          Current Due date: July 2, 2014
       Date Requested:

Ordered that motion is:

             Granted
              If document is to be filed, document due: August 18, 2014
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         Appellant requests an extension of time to file his response and a copy of the
         appellate record. We grant appellant’s requests, order the Clerk of this Court to
         send a copy of the appellate record to appellant, and order appellant’s response, if
         any, be filed no later than August 18, 2014.


Judge's signature: /s/ Chief Justice Sherry Radack
                   
Panel consists of ____________________________________________

Date: July 17, 2014
November 7, 2008 Revision